Name: Commission Regulation (EC) No 1241/96 of 28 June 1996 fixing until the end of the 1996 marketing year the maximum levels of withdrawal prices for tomatoes grown under glass
 Type: Regulation
 Subject Matter: prices;  cultivation of agricultural land;  agricultural structures and production;  plant product
 Date Published: nan

 No L 161 /114 EN Official Journal of the European Communities 29 . 6 . 96 COMMISSION REGULATION (EC) No 1241/96 of 28 June 1996 fixing until the end of the 1996 marketing year the maximum levels of withdrawal prices for tomatoes grown under glass HAS ADOPTED THIS REGULATION: Article 1 Until the end of the 1996 marketing year, producers' organizations or associations of such organizations may fix withdrawal prices, not exceeding the following maxima, in ecus per 100 kilograms net, for tomatoes grown under glass:  July (1 to 10) 31,27, (11 to 20) 29,28, (21 to 31 ) 27,13,  August: 27,13,  September: 27,13,  October: 27,13,  November: 27,13 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1363/95 (2), and in particular the last subparagraph of Article 18 ( 1 ) thereof, Whereas the market in tomatoes grown under glass has different characteristics from those of the market in open-grown tomatoes; whereas tomatoes grown under glass are mainly 'Extra' class and class I products, the prices for which are considerably higher than those for open-grown products; Whereas, in order to provide more effective support for the market grown under glass, producers' organizations or associations of such organizations should be allowed to fix their withdrawal price; whereas, in accordance with the last subparagraph of Article 18 (1 ) of Regulation (EEC) No 1035/72, it appears that the maximum level of the with ­ drawal price for these products can justifiably be fixed by applying, to the prices fixed for the 1995 marketing year a variation of the same order as that applied by the Council when fixing the basic prices and buying-in prices for tomatoes for the 1996 marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 The producers' organizations shall supply the following information to the national authorities, who shall commu ­ nicate it to the Commission :  the period during which withdrawal prices are available,  the levels of withdrawal prices proposed and of those applied. Article 3 This Regulation shall enter into force on 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission (') Oj No L 118 , 20. 5. 1972, p. 1 . (2 OJ No L 132, 16. 6. 1995, p. 8 .